Nos. 94-4033/95-3791


Waymon Powell; Claudell Smith,          *
Willie Griffin; Hershel Ward;           *
Odell Lawson; International             *
Woodworkers of America, AFL-CIO,        *
CLC, and Local 5-475,                   *
                                        *
      Appellants,                       *
                                        *
        v.      *
                                        *
Georgia-Pacific Corporation,            *
                                        *
      Appellee. *
                                        *
                                        *   Appeals from the United States
     -----------------                  *   District Court for the Western
                                        *   District of Arkansas.
                                        *
International Woodworkers of            *
America, AFL-CIO, CLC, and Its          *
Local 5-475; Roy Matheny, Jr.;          *
and Others,                             *
                                        *
      Appellants,                       *
                                        *
        v.                              *
                                        *
Georgia-Pacific Corporation,            *
                                        *
      Appellee. *




                         Submitted:   June 14, 1996

                          Filed:   July 19, 1996
Before MORRIS SHEPPARD ARNOLD and MURPHY, Circuit Judges, and JACKSON,*
     District Judge.


MORRIS SHEPPARD ARNOLD, Circuit Judge.

     The plaintiffs filed this appeal from the district court's order
directing the clerk of the court to disburse certain funds from the court's
registry to the Georgia-Pacific Foundation ("disbursement order") in order
to establish a scholarship program approved by the district court in an
earlier order ("scholarship order").     The substance of the plaintiffs'
appeal, however, focuses on the merits of the scholarship order.


     Because the order from which the plaintiffs appealed is not a final
one, we lack jurisdiction to hear an appeal from it under 28 U.S.C. § 1291.
The district court quite obviously intended the scholarship order to
represent the final disposition of the case and said so.          The order
provided a "'clear and unequivocal manifestation by the trial court of its
belief that the decision made ... [was] the end of the case.'"   Goodwin v.
United States, 67 F.3d 149, 151 (8th Cir. 1995), quoting Fiataruolo v.
United States, 8 F.3d 930, 937 (2d Cir. 1993).        In fact, the order
specifically directed the plaintiffs to file a notice of appeal if they so
desired.   The disbursement order, from which the plaintiffs appealed, is
merely a "housekeeping" order, and we have repeatedly held that "the mere
retention of jurisdiction for future ministerial orders does not withhold
the finality required to make [a previous] order appealable."        United
States v. 1,431.80 Acres of Land, 466 F.2d 820, 822 (8th Cir. 1972) (per
curiam); see also, e.g., Goodwin, 67 F.3d at 151, and Lewis v. United
States Farmers Home Admin., 992 F.2d 767, 772 (8th Cir. 1993).   Because the




     *
      The HONORABLE CAROL E. JACKSON, United States District
     Judge for the Eastern District of Missouri, sitting by
     designation.


                                   -2-
disbursement order is not a final one, the plaintiffs may not appeal from
it.   See Sperry Corp. v. City of Minneapolis, 680 F.2d 1234, 1237 (8th Cir.
1982), quoting IIT v. Vencap, Ltd., 519 F.2d 1001, 1020 (2d Cir. 1975), for
the proposition that parties cannot "'appeal from an order which ... merely
permits an expenditure in accordance with the provisions of ... previous
[final] orders.'"


      Georgia Pacific argues that we must dismiss this case for lack of
jurisdiction because the plaintiffs failed to file a notice of appeal
within thirty days after the court issued the scholarship order.     See Fed.
R. App. P. 4(a).      We note, however, that the scholarship order was not
accompanied by a judgment entered on a separate document as required by
Fed. R. Civ. P. 58.    We therefore conclude that this appeal is "premature
because it precedes the filing of a final judgment."       Sanders v. Clemco
Industries, 862 F.2d 161, 166 (8th Cir. 1988).       Had the plaintiffs
appealed from the scholarship order, we might find that they had waived the
separate-document     requirement.    They   did   not,   however,   and   the
"'separate-document requirement must be applied mechanically in order to
protect a party's right of appeal'" (emphasis in original).      Id. at 167,
quoting Amoco Oil Co. v. Jim Heilig Oil & Gas, Inc., 479 U.S. 966, 969
(1986) (Blackmun, J., dissenting from denial of certiorari).


      We therefore dismiss this case for lack of jurisdiction.

      A true copy.

            Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -3-
                                      3